Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-154350.
Regarding claim 1, JP ‘350 is directed to a catalyst layer for a fuel cell which comprises fibrous conductive members (carbon nanotubes 40) and catalyst particles ([0013]), wherein the 
The reference does not expressly teach that the catalyst layer has a uniform thickness, as recited in claim 1. 
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because in the absence of guidance to the contrary, it would have been obvious to one skilled in the art to make the catalyst layer of JP ‘350 uniformly thick.  First, fuel cell electrodes are generally known to have uniform thickness to aid in stacking components.  Second, the method of making the MEA of the reference (hot roller press) would likely produce a uniformly thick electrode.  Third, the drawings show electrodes having uniform thickness.  Finally, it would be obvious to have uniform contact surfaces to achieve the effects of the invention of JP ‘350 (frictional forces, and dimensional tolerance [0025]-[0026]).  As such, claim 1 would be rendered obvious.  
Regarding claim 2, this claim recites that the average angle formed by a reference line that extends in the first direction (inclined direction) and the lengthwise direction of the fibers is 30 degrees or less.  This limitation would be obvious on the basis of the disclosure in several places of JP ‘350 that the tubes are inclined in substantially the same direction (see in particular 
Regarding claim 3, this claim recites that the ratio of the length of the fibers to the thickness of the catalyst layer is 3 or less.  This ratio is obvious on the basis of the disclosure in [0021] of the tilt angle (from horizontal) of the fibers being 30 to 80 degrees.  In the case of 80 degrees, the fiber length (tantamount to a hypotenuse of a right triangle) would be only slightly larger than the layer thickness.  In the case of 30 degrees, the fiber length would be somewhat longer.  Based on these geometries the Office estimates that the ratio would be in the vicinity of 1.1-1.5, which would fall within the claimed range of 3 or less.  


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-154350 as applied to claims 1-4 above, and further in view of JP 2010-205428.
JP ‘350 does not expressly teach that when viewed from the stack direction, the first direction matches an average flow path direction of the first gas flow path (claim 5), or that the fibers are inclined such that the diffusion-layer side end portions are located on a downstream side of the average gas flow direction (claim 7). 
JP 2010-205428 is directed to an electrode layer for a fuel cell.  In the electrode layer, portions of carbon nanotubes are inclined along a gas flow path (Fig. 2, arrow).  The nanotubes are arranged to be “facing” the gas flow (261), or “along” the gas flow (263) (Fig. 2, [0017]-[0018]).  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because a particular known technique (angling carbon nanotubes in the KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to orient the nanotubes in the catalyst layer of JP ‘350 to be inclined in the same direction as a gas flow path, on average.  Further, it would have been obvious to orient at least some of the nanotubes of JP ‘350 to be inclined such that the diffusion-layer ends of the nanotubes are located on the downstream side (263 in JP ‘428).  As discussed in JP ‘428, orienting the nanotubes in the orientations exemplified by “261” and “263” produces structures where the flow of water is either obstructed or promoted ([0018], [0019]).  It would be obvious to employ one or both orientations in the catalyst layer of JP ‘350 to better control water flow to or from the catalyst layer.  Accordingly, claim 7 would be obvious.
Regarding claim 6, this claim recites that the gas flow path includes a plurality of first linear portions oriented in the first direction, wherein the proportion of total length of the first portions relative to a total length of the gas flow path is 80-100%.  This limitation effectively covers embodiments having parallel linear flow channels, or a long serpentine flow channel.  Both of these configurations are well known in the art, and therefore obvious to employ in JP ‘350.  Further, it would be obvious to orient the gas flow path along the first direction (inclined direction) as set forth in JP ‘428, to manage water effectively.  





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 17, 2021